Chancellor Dcsaussuve, before whom the motion to confirm the partition was made, was of opinion that it should he confirmed. He stated that the partition of lands by the commissioners, residing on the spot, and possessing local knowledge of the property, was instituted for the benefit of the citizens. It was a species of domestic tribunal, similar in some degree to arbitration • and that their acts ought to bo supported, unless shewn clearly to be erroneous and unjust. That the division made by the commissioners in the present case did not appear to be so erroneous as to induce the court to set it aside. Several witnesses certainly had stated that they thought it an unequal division : but one of them said, he did not know that a better division could be made, and some of these witnesses acknowledge themselves incompetent judges ; none of them were acting under the obligation of an oath, in their examination of the land $ nor was their attention drawn thereto particularly by any duty. Whereas the commissioners were men of the highest character for general integrity,, and they had a particular knowledge of the land in question. They were acting under the sanction of an oath, and made very particular examination of the land ; and Mr. Chapman swore he believed as fair a division was made as could be done.
Let the return of the commissioners be confirmed,